Title: From Thomas Jefferson to Maria Cosway, 14 January 1789
From: Jefferson, Thomas
To: Cosway, Maria



Paris Jan. 14. 1789.

Fearing, my dear Madam, that I might not be able to write to you by this occasion, I had charged my friend Trumbull to lay my homage at your feet. But this is an office I would always chuse  to perform myself. It is very long since I have heard from you: tho I have no right to complain, as it is long since I wrote to you. A great deal of business, and some tribulation must be my excuse. I have for two months past had a very sick family, and have not as yet a tranquil mind on that score. How have you weathered this rigorous season, my dear friend? Surely it was never so cold before. To me who am an animal of a warm climate, a mere Oran-ootan, it has been a severe trial. Yet we have been generally cheered by the presence of the sun, of whose bright company at least you have been deprived. The weather has cut off communication between friends and acquaintances here. I have seen the princess Lubomirski but once since her return, and Dancarville not this age. So that I am not able to give you any account of them. But they being more punctual correspondents than myself, have, I expect, given you an account of themselves. It is some time since I heard from Mde. de Brehan, and am sorry to tell you that by what I have heard she is furiously displeased with America. Her love of simplicity, and her wish to find it had made her fancy she was going to Arcadia, in spite of all my warnings to the contrary. My last letter from Mr. Short was dated at Rome. The poetical ground he was treading had almost filled him also with the god. Have you arranged all things for the voiage with Mrs. Church? We are so apt to believe what we wish that I almost believe I shall meet you in America, and that we shall make together the tour of the curiosities of that country. Be this as it may, let us be together in spirit. Preserve for me always a little corner in your affection in exchange for the spacious part you occupy in mine. Adieu ma chere et tres chere amie! Yours respectfully & affectionately,

Th: J.

